Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Traverso on 09/25/21.

The application has been amended as follows: 

Claim 17 has been canceled.

Claim 3. Please change “according to Claim 1” to “according to claim 1” in the first line of the claim.

Claim 4. Please change “according to Claim 1” to “according to claim 1” in the first line of the claim.

Claim 5. Please change “according to Claim 1” to “according to claim 1” in the first line of the claim.

Claim 6. Please change “according to Claim 1” to “according to claim 1” in the first line of the claim.

Claim 8. Please change “according to Claim 7” to “according to claim 7” in the first line of the claim.

Claim 10. Please change “according to Claim 2” to “according to claim 2” in the first line of the claim.

Claim 11. Please change “according to Claim 2” to “according to claim 2” in the first line of the claim.

Claim 12. Please change “according to Claim 2” to “according to claim 2” in the first line of the claim.

Claim 13. Please change “according to Claim 2” to “according to claim 2” in the first line of the claim.

	Claim 15. Please remove the space that is before the period at the end of the claim.

Claim 16. Please change “according to Claim 15” to “according to claim 15” in the first line of the claim.

Claim 18. Please change “according to Claim 15” to “according to claim 15” in the first line of the claim.

Claim 19. Please change “according to Claim 15” to “according to claim 15” in the first line of the claim.

Claim 20. Please change “according to Claim 15” to “according to claim 15” in the first line of the claim.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s amendments to the claims have overcome all of the previous claim objections, 112(b) rejections, and 103 rejections of record in the final office action of 07/15/21 because by limiting the compositions used in the tanning method of the instant claims to face and/or body emulsion, face and/or body oil, powder make-up, etc. and requiring an actual application step to human skin applicants have overcome the previous rejections that were over using mouthwash topically on the skin (the rejections with Winkel as the primary reference) because mouthwash is now not one of the specifically claimed composition types that are required by the instant claims. Applicant’s amendments have also overcome the previous rejections over Borgna which were for topical application against weeds and were not for application to human skin and were not in the claimed preparation forms of lipstick, face and/or body emulsion, etc. As such, applicant’s amendments have overcome all of the previous rejections and these rejections have been withdrawn by the examiner. Applicant’s newly amended claim 15 requires the preparation to be in the form of a face and/or body emulsion, face and/or body oil, lipstick, etc. and claim 18 which depends from claim 15 requires all the limitations of claim 15 and as such when claim 18 claims an emulsion, it is limiting the emulsion to one of the emulsions claimed in claim 15 and as such further limits claim 15 and is not improperly broadening this claim to any emulsion of any type. 

Conclusion
	Claims 1-8, 10-16, 18-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E HIRT/Primary Examiner, Art Unit 1616